DETAILED ACTION
The amendment filed on September 16, 2022 has been entered.
 	Claim 12 is cancelled, claims 1, 5-7, 11, 13-17, 19 and 25-29 are pending, and claims 13-17, 19 and 25-26 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 5-7, 11 and 27-29 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification lacks an adequate written description of the invention.  There is no basis for “the heat exchanger is a round tube plate fin heat exchanger … wherein the heat exchanger comprises a first aluminum alloy component connected by brazing to a second aluminum alloy component and wherein the mixed metal oxide top surface is disposed over the first aluminum alloy component, the second aluminum alloy component, return bend tube portions, and the brazing connecting the first and second aluminum alloy components” as recited in claim 1.  
Originally filed claim 1 (8/31/2015) did not recite specific structures of the heat exchanger.  During prosecution (5/4/2022), the structure of the embodiment of Figure 2 - microchannel heat exchanger (disclosed as having brazed joints 226) was incorporated into claim 1.  Currently, the structure of the embodiment of Figure 3 - round tube plate fin (disclosed as having an interference fit) is incorporated into claim 1.  There is no disclosure combining the two embodiments resulting in two brazed components with return bend tube portions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “round tube plate fin heat exchanger … wherein the heat exchanger comprises a first aluminum alloy component connected by brazing to a second aluminum alloy component and wherein the mixed metal oxide top surface is disposed over the first aluminum alloy component, the second aluminum alloy component, return bend tube portions, and the brazing connecting the first and second aluminum alloy components” in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 5-6, 11 and 27-29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taras et al. (WO 2012/018536) in view of Matzdorf et al. (6,521,029), Kester (2003/0000686) and Hyogo et al. (6,113,667).
Taras et al. (Figure 1) discloses a heat transfer system (paragraph 16, first sentence) comprising
a heat transfer circulation loop (inherently) and a heat exchanger 10 comprising an aluminum alloy (paragraph 19, first sentence) disposed in the heat transfer circulation loop,
wherein the heat exchanger is a round tube plate fin heat exchanger (Figure 1, paragraph 16, first sentence), and
wherein said heat exchanger 10 has a corrosion resistant top surface (trivalent chrome conversion coat, paragraph 24) integrated with the aluminum alloy on at least a portion of the heat exchanger 10;
wherein the heat exchanger 10 comprises a first aluminum alloy component 14 connected to a second aluminum alloy component 26 (paragraph 19, first sentence), and 
wherein the corrosion resistant top surface (paragraph 24, first sentence) is disposed over the first aluminum alloy component, the second aluminum alloy component 26, and return bend portions 16;
but does not disclose the corrosion resistant top surface being a mixed-metal oxide derived from a composition comprising a trivalent chromium salt of KCr(SO4)2 and an alkali metal hexafluorozirconate in an aqueous solution, 
the first aluminum alloy component 14 connected by brazing to the second aluminum alloy component 26; nor
the brazing comprises zinc.
Matzdorf et al. (Abstract) discloses an aluminum alloy including a top surface of a mixed-metal oxide permanently integrated with the aluminum alloy, the mixed-metal oxide top surface derived from a composition comprising a trivalent chromium salt of KCr(SO4)2 (column 4, lines 7-13) and an alkali metal hexafluorozirconate in an aqueous solution for the purpose of achieving a desired corrosion resistance.
Kester (Figure 5) discloses an aluminum alloy heat exchanger 10 disposed in a heat transfer fluid circulation loop of a heat transfer system (paragraph 3, first sentence) comprising:
a first component 20 connected by brazing to a second component 100 (paragraph 52, fourth and fifth sentences) for the purpose of providing strong intimate contact to improve heat transfer.
	Hyogo et al. (Figure 1) discloses an aluminum alloy heat exchanger disposed in a heat transfer fluid circulation loop of a heat transfer system (in a vehicle, column 1, lines 59-65);
	wherein the heat exchanger comprises a first aluminum alloy component 2 connected by brazing to a second aluminum alloy component 3 (column 7, lines 35-44), 
wherein the brazing comprises zinc (column 7, lines 45-48) for the purpose of providing reduced manufacturing costs and improving corrosion resistance.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to employ in Taras et al. the top surface being a mixed-metal oxide derived from a composition comprising a trivalent chromium salt of KCr(SO4)2 and an alkali metal hexafluorozirconate in an aqueous solution for the purpose of achieving a desired corrosion resistance as recognized by Matzdorf et al., employ in Taras et al. the first component connected by brazing to the second component for the purpose of providing strong intimate contact to improve heat transfer as recognized by Kester, and employ in Taras et al. the brazing comprises zinc for the purpose of providing reduced manufacturing costs and improving corrosion resistance as recognized by Hyogo et al..  Further, it would have been obvious to one of ordinary skill in the art to apply a known technique to a known device ready for improvement to yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1396 (2007).
	Regarding claims 5-6, Hyogo et al. (column 6, lines 40-43) discloses a brazing flux comprising a metal salt of KAlF4.
	Regarding claim 11, as applied to claim 1 above, Taras et al. (paragraph 24, first sentence) discloses the entire surface of the heat exchanger 10 is covered by the corrosion resistant top surface, which is a mixed-metal oxide top surface as taught by Matzdorf et al..
Regarding claims 27-29, the specific composition of the top surface during manufacture bears limited patentable weight in this instance.  See MPEP 2113.  In the final product of Taras et al., Matzdorf et al. and Hyogo et al., the mixed-metal oxide top surface is deemed to be similar in structure.  Arguendo, Matzdorf et al. (column 2, lines 29-37) discloses the claim limitations.

	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taras et al. (WO 2012/018536) in view of Matzdorf et al. (6,521,029), Kester (2003/0000686) and Hyogo et al. (6,113,667) as applied to claim(s) 1, 5-6, 11 and 27-29 above, and further in view of Minami et al. (WO 2005/078372).
	The combined teachings of Taras et al., Matzdorf et al., Kester and Hyogo et al. lacks the aluminum alloy of Taras et al. including zinc enrichment of the aluminum alloy surface below the mixed-metal oxide top surface taught by Matzdorf et al..
	Minami et al. (Figures 1-2) discloses an aluminum alloy heat exchanger 1 in a heat transfer circulation loop of a heat transfer system (page 1, lines 21-22 and page 10, line 24 to page 11, line 2) comprising a corrosion resistant top surface (Abstract, and page 15, line 22 to page 16, line 4) integrated with the aluminum alloy on at least a portion of the heat exchanger 1;
	wherein the heat exchanger 1 comprises a first aluminum alloy component 2 connected by brazing to a second aluminum alloy component 3 (page 11, lines 12-20), and
	wherein the first aluminum alloy component 2, the second aluminum alloy component 3 and the brazing connections are covered by the corrosion resistant top surface (page 11, lines 22- 24, in particular, a fluoridation zirconium series, page 16, lines 14-17); and
zinc enrichment 20 (pages 13-14 on the tube, i.e. the first aluminum alloy component 2) applied prior to brazing and the corrosion resistant treatment (page 11, second full paragraph and page 16, first full paragraph) for the purpose of providing a sacrificial corrosion layer.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in the combined teachings of Taras et al., Matzdorf et al., Kester and Hyogo et al. a zinc enrichment below the corrosion resistant top surface for the purpose of providing a sacrificial corrosion layer as recognized by Minami et al..

Response to Arguments
The rejection under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in light of the cancellation of claim 12.
The rejections in view of Minami et al. (WO 2005/078372) are withdrawn in light of the claim amendments.
Applicant’s arguments have been considered but are moot in view of the new ground of rejection.
No further comments are deemed necessary at this time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763